Citation Nr: 1223138	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to an initial rating higher than 10 percent before February 7, 2008, and an initial rating higher than 30 percent beginning February 7, 2008, for migraine headaches.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1997 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In May 2008, the Board remanded the case for additional development.  

While on appeal, in a rating decision in November 2009, the RO increased the rating for migraine headaches to 10 percent, effective from July 13, 2009.  

In June 2010, the Board remanded the case again for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

While on appeal, in a rating decision in June 2011, the RO amended the effective date for the initial 10 percent rating to July 7, 2004, the date of the grant of service connection for migraine headaches, and then increased the initial rating to 30 percent from February 7, 2008.  The Veteran continued her appeal for a higher rating.  







FINDINGS OF FACT

1.  Bilateral pes planus was noted on the service entrance examination, and the evidence clearly and unmistakably establishes that the increase in disability of the preexisting condition during service did not reflect an irreversible worsening or permanent increase of the condition beyond its natural progress.  

2.  Before February 7, 2008, migraine headaches were manifested by headache pain that occurred weekly and lasted two to three days; there is no evidence of characteristic prostrating attacks occurring on an average of once a month over several months. 

3.  From February 7, 2008, migraine headaches have been manifested by headache pain that was incapacitating and occurred weekly, lasting two to three days and causing her to miss two to three days of work a month; there is no evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus preexisted service, and the presumption of aggravation is rebutted, and bilateral pes planus was not aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2011).  

2.  The criteria for an initial rating higher than 10 percent before February 7, 2008, and an initial rating higher than 30 percent from February 7, 2008, for migraine headaches have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2011).  





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2004 and in March 2006.  The notice included the type of evidence to substantiate the claims of service connection for bilateral pes planus and for headaches, namely, evidence of an injury or disease or event, causing an injury or disease, during active service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during active service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any such records on her behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for the content of the VCAA notice on the claim of service connection for bilateral pes planus, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of a claim for service connection). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 





On the initial rating claim for migraine headaches, the RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for headaches by letter in July 2004.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for headaches, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained the  service treatment records and VA records.  At the hearing, the Veteran indicated that since about September 2005 she was also seeing a private doctor who has treated her for migraine.  Her representative requested that the record be held open for her to provide treatment records from Dr. Wilson, but such private records were not submitted.  The Veteran has not identified any additionally available evidence for consideration in her appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in September 2004, July 2009, June 2010, and July 2010.  





The Board has reviewed the reports of the examinations and finds the examinations are adequate to decide the claims, because the examiners considered the Veteran's history and described the disabilities in sufficient detail so that the Board's decision is fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

There is no evidence in the record dated subsequent to the VA examinations that shows a material change to warrant a reexamination of the Veteran's headaches.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  


Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  This presumption of soundness, however, may be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and that the pre-existing condition was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 


"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Facts

The service treatment records show that on an enlistment physical examination in April 1997 the Veteran had mild asymptomatic pes planus, not considered disabling.  From May 1998 to August 1998, the Veteran wore shoe inserts and orthotics, which reportedly did not help with her symptoms.  In March 2004, in medical assessment, the Veteran had very flat feet, which were painful on long marches and runs and for which shoe inserts, orthotics, and casting had not helped much.  In April 2004, on medical examination, moderate symptomatic pes planus was noted.  In April 2004 on Medical Evaluation Board report, it was noted that the Veteran had flatfeet with plantar fasciitis type symptoms despite shoe inserts and orthotics, and that she continued to experience pain.  Thereafter, a Physical Evaluation Board in April 2004 determined that the Veteran was physically unfit and recommended for separation solely on the basis of Raynaud's Disease, which was not related to pes planus.  

After service, on VA examination in September 2004, the Veteran complained of discomfort along the medial arch of each foot.  It was noted that she had no medial arch remaining.  There were no signs of abnormal weight bearing other than very slight calluses at the second metatarsal heads.  The diagnosis was bilateral pes planus that was asymptomatic.  The examiner did not express an opinion as to whether the current findings were related to the preexisting pes planus, and if so, whether the current pes planus permanently increased in severity beyond the natural progression of the condition during service.  





VA records in April 2005 show that the Veteran was noted to be a new patient with several problems, including problems with her feet.  

On VA examination in July 2009, the Veteran described swelling and "hardness" in the arches of each foot, which occurred occasionally at rest but mostly with standing and walking.  She took no medications for the pain and there were no flare-ups.   She wore Nike shoes with shoe inserts, which seemed to help somewhat but not completely.  Otherwise, she utilized no other corrective shoe, insert, brace, or assistive device.  There was no effect on her occupation and she had not missed any days of work due to her feet.  Further, there was no effect on her activities of daily living.  On physical examination, there was no painful forefoot, hindfoot, or midfoot motion in either foot.  There was tenderness along the medial longitudinal arch bilaterally but no ulcerations, edema, callosities, instability, or abnormal wear patterns of the shoes.  The diagnosis was bilateral pes planus.  The VA examiner stated that after a review of the Veteran's file there was no progression of the bilateral pes planus past the normal progression of the condition.  

On VA examination in June 2010, the Veteran stated that she was treated for bilateral foot pain in service and that after discharge she did not seek further treatment.  She complained of pain in both arches along the medial plantar aspect.  She was able to do her job, but she had pain while doing it.  On examination, there were no calluses or evidence of abnormal weightbearing.  The diagnosis was bilateral pes planus.  The VA examiner addressed the question of whether the pes planus was aggravated by military service.  

After a review of the Veteran's s file, the VA examiner expressed the opinion that the Veteran's pes planus preexisted service and was temporarily aggravated while on active duty, but that the condition was not permanently aggravated beyond its normal progression due to military service.  The VA examiner explained that the pes planus was noted on entrance examination, that the Veteran was treated during service, and that her condition was asymptomatic just after service except that there were slight calluses that were not evident currently.  


In May 2005, the Veteran asserted that symptoms of pes planus began in service in May 1998.  In a statement in October 2005, she stated that when she entered service she had an arch but that since then her arch has completely "gone."  In February 2008, she testified that prior to service she had never seen a doctor with regard to flat feet and that during service she had problems with her arches and received treatment.  

Analysis 

As pes planus was noted on entrance examination, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply.  Rather, the provisions of 38 U.S.C.A. § 1153 apply. 

Under 38 U.S.C.A. § 1153, a pre-existing disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  

The record shows that during service the Veteran was seen several times for symptoms related to pes planus, which was mild and asymptomatic on entrance examination, but later characterized as moderate and symptomatic.  The VA examiner in 2010 acknowledged the Veteran's symptoms of pes planus during service, which the VA examiner found to be a "temporary aggravation."  This evidence shows that there was an increase in the disability during service, raising the presumption of aggravation under 38 U.S.C.A. § 1153.  

As the presumption of aggravation arises, the burden shifts to VA to show a lack of aggravation by establishing that the increase was due to the natural progress of the disease.  





Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

Besides the notation of pes planus on entrance examination, pes planus is a simple medical condition that the Veteran as a lay person can identify.  Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995). 

Although the Veteran is competent to describe increased symptoms of pes planus, the question of aggravation of a pre-existing condition requires an inference or a conclusion based on evidence and such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on aggravation of pre-existing pes planus. 




For this reason, aggravation of pre-existing pes planus as opposed to identifying pes planus is not a simple medical condition the Veteran is competent to identify.  And to the extent, the Veteran's statements and testimony are offered as proof of aggravation, the Veteran's statements and testimony are not competent evidence and cannot be considered as evidence favorable to the claim.  

Since a lay person is not competent to identify aggravation, and as the question of aggravation involves a medical determination, competent medical evidence is required.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.  

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional has diagnosed aggravation of pes planus or has diagnosed aggravation of pes planus based on symptoms described by the Veteran.

To the extent the Veteran argues aggravation, such an argument would constitute the Veteran's opinion as a lay person.  Since the question of aggravation involves a medical determination, the Veteran's opinion on a medical determination is not competent evidence without demonstrating that the Veteran has specialized education, training, or experience to render a medical opinion. 

For this reason the Veteran's opinion as a lay person is not competent evidence and cannot be considered as evidence favorable to the claim. 

The competent medical evidence on the question of aggravation of pre-existing pes planus consists of the opinion of two VA examiners, who are qualified through education, training, or experience to offer a medical diagnosis or opinion.



On the question of aggravation, the VA examiners in 2009 and 2010 were asked to address whether the preexisting pes planus permanently increased in severity beyond the natural progression of the condition during service (i.e., a worsening of the underlying condition as contrasted to a worsening of symptoms).  After a review of the file, the examiners reported that there was no progression of the bilateral pes planus beyond the normal progression of the condition.  The VA examiner in 2010 acknowledged the Veteran's difficulties with pes planus in service, but determined that permanent aggravation beyond normal progression was not evident.  As part of the significant facts relied upon to support the opinion, the VA examiner noted that within two months of her service discharge, the record shows that the Veteran's pes planus was clinically asymptomatic despite her complaints at the time.  Moreover, at that time the finding of calluses at the second metatarsal heads was not specifically related to the pes planus and were not present when the Veteran was re-evaluated on VA examination in 2009 and in 2010.  The VA medical opinions are uncontroverted and constitute clear and unmistakable evidence to rebut the presumption of aggravation of pre-existing pes planus during service.  

After reviewing the evidence of mild asymptomatic pes planus on entrance, moderate symptomatic pes planus during service, and mild symptoms of painful arches without pain on manipulation of the feet or abnormal weightbearing five years after service, which would be evidence of an underlying change in pathology, the Board finds that the VA findings and medical opinions clearly and unmistakably, that is, obviously, show that the preexisting bilateral pes planus was not aggravated by service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (mild symptoms of pes planus relieved by a built-up show or arch support is rated zero percent; moderate symptoms of pes planus for a 10 percent rating are weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral).  And the VA examiner's reference to "temporary" aggravation does not constitute "aggravation" absent a permanent worsening of the pre-existing pes planus.  Hunt at 297 (1991).  



As for the Veteran's argument that when she entered service she had an arch but that since then her arch has completely gone, pes planus is a condition in which the foot does not have a normal arch or where the arch of the foot collapses, which is the usual clinical course and character of the condition.  Aggravation requires evidence of change of the underlying pathology of pes planus beyond its usual or natural clinical course, that is, beyond a simply abnormal arch or a collapsed arch.  In other words, aggravation requires complications of pes planus beyond a simply abnormal arch or a collapsed arch, such as abnormal weight-bearing, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, which is not demonstrated. 

For the reasons stated, the Board finds that there is clear and unmistakable evidence to rebut the presumption of aggravation, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Rating Migraine 

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.   





The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Facts and Analysis

In a rating decision in January 2005, the RO granted service connection for migraine headaches, and initially assigned a noncompensable rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In subsequent rating decisions in November 2009 and June 2011, the RO granted higher ratings for migraine headaches such that the Veteran is currently assigned a 10 percent rating before February 7, 2008 and a 30 percent rating from February 7, 2008.  The Veteran contends that her disability warrants higher ratings.  

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months warrant a 10 percent rating.  The criteria for a 30 percent rating for migraine headaches are characteristic prostrating attacks occurring on an average of once a month over the last several months.  The criteria for a maximum 50 percent rating for migraine headaches are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The term "productive of severe economic inadaptability" does not require that a veteran be completely unable to work to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004). 

For the period before February 7, 2008, on VA examination in September 2004, the Veteran stated that she had headaches three to four times a month, which would last about two days.  She reported some nausea with the headaches, but not photophobia or phonophobia.  She had not had any specific treatment for the headaches and took Motrin and aspirin without relief.  She would occasionally lie down when the headaches bothered her.  



The diagnosis was chronic intermittent headaches that were probably atypical migraines.  Such a description of headaches, while evidently frequent, was rather vague as to type and does not demonstrate that the Veteran had characteristic prostrating attacks of the frequency required for a 30 percent rating.  

VA records in April and May 2005 show that the Veteran complained of severe headaches occurring two to three times a week, lasting two to three days.  She had tried most over-the-counter medications, and in April 2005 she was started on Zomig and valproate.  In May 2005, she reported that one of the prescription medications made her too drowsy.  In August 2005, she was still having about two to three headaches a week, and as Zomig was not helping she was to try another migraine medication because she was still having frequent, disabling migraines.  In August 2007, the Veteran requested medication for migraine.  She had apparently missed follow-up appointments in the past and had last been seen two years previously.  She was to be scheduled for the next available appointment. The evidence demonstrates that while the Veteran's headaches were described as frequent and painful to the degree that over-the-counter medication was prescribed, the headaches were not shown to be marked by prostrating attacks as required for a 30 percent rating.  

The Board finds that the evidence does not satisfy the criteria for an initial rating higher than 10 percent before February 7, 2008, that is, the evidence does not more nearly approximate a disability picture where migraine headaches are productive of characteristic prostrating attacks occurring on an average of once a month over the last several months.  

From February 7, 2008, on February 7, 2008, the Veteran testified that her private doctor had prescribed medication for headaches and that she had seen private doctor since she began work with the United States Postal Service in September 2005.  She indicated that she had headaches two to three times a week and that about three times a month her headaches affected her to such a degree that she was unable to function.  


The Veteran indicated that she missed work at least eight hours each month due to headaches but had not been "written up."  She also felt that her headaches were worse since she was last examined. 

On VA examination in July 2009, the Veteran complained of severe headaches at least two times per month, lasting two to three days.  She was currently taking medication, which helped.  Her last headache was two weeks previously.   She was sensitive to light, sound, and smell with each headache.  She also became nauseated without vomiting, and there was blurred vision with headaches.  Although her headaches were of the same frequency as before, the headaches were more intense.  In the last year, she had called in sick to work six to seven days and been off work for two to three days at a time for headaches.  She had left work three times in the last t year due to headaches while on the job.  The VA examiner indicated that the migraine headaches averaged two to three per month, for which the Veteran had missed six to seven days of work in the last year and left work three times.  

The Veteran's testimony and the findings on the VA examination show that while the Veteran's headaches were described as frequent and severe, causing her to miss up to nearly 10 days of work in the year as noted by the examiner or up to three weeks of work in the year by another interpretation of the Veteran's own report, the headaches were not described as productive of severe economic inadaptability, as required for a 50 percent rating.  The Veteran remained employed by the United States Postal Service, and there is no evidence of job action against her, such as a demotion, or unsatisfactory job performance.  

On VA examination in July 2010, the Veteran complained of migraine headaches lasting two to three days, which were incapacitating for a period of time.  She described lying down in a dark, quiet room with most of her headaches.  She had photophobia, phonophobia, and nausea.  She missed two or three days a month of work due to migraine headaches.  The impression was chronic migraine headaches not currently treated effectively.  



The evidence clearly describes frequent completely prostrating attacks of some duration, but what is lacking for assignment of a higher rating is a showing that the severity and frequency of the migraine headaches resulted in severe economic inadaptability.  Other than two to three missed days of work each month, there is no evidence that the migraine headaches have resulted in severe economic inadaptability. The Veteran remained employed by the United States Postal Service, and there is no evidence of job action against her, such as a demotion, or unsatisfactory job performance.  

Consideration has been given to "staged ratings" over the period covered by the appeal, that is, since service connection was established in July 2004, but the clinical findings do not show that the headaches met the criteria for a rating higher than 10 percent before February 7, 2008 or a rating higher than 30 percent from February 7, 2008.  

In conclusion, for the reasons expressed, the preponderance of the evidence is against the claim for initial higher ratings for migraine headaches under the applicable criteria, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 






There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not expressly raised and the record does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

      (The Order follows on the next page.). 









ORDER

Service connection for bilateral pes planus is denied.  

An initial rating higher than 10 percent before February 7, 2008, and an initial rating higher than 30 percent from February 7, 2008, for migraine headaches is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


